DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application. 

Election/Restrictions
Applicant’s election of Group I, claims 1-8, drawn to an isolated recombinant Aspergillus fungus, a composition, and a kit; and species A), Aspergillus pseudoterreus comprising a cadA gene that prior to its inactivation comprises a coding sequence comprising at least 80% sequence identity to SEQ ID NO: 59 or SEQ ID NO: 92, in the reply filed on June 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.
Upon further consideration, the requirement for an election of species among the species of A), B), and C) as set forth at p. 5 of the Office action mailed on April 28, 2022 is withdrawn. Accordingly, claims 1-8 are being examined on the merits. 

Priority
This application is filed under 35 U.S.C. 121 as a divisional application of U.S. non-provisional application no. 16/393,149, filed on April 24, 2019, now U.S. Patent No. 10,947,548, which claims domestic priority under 35 USC 119(e) to US provisional application no. 62/661,804, filed on April 24, 2018. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US provisional application 62/661,804, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. 
Regarding claims 1-3, 7, and 8, while the provisional application provides descriptive support for an Aspergillus pseudoterreus having a deletion of an endogenous cis-aconitic acid decarboxylase gene, the provisional application does not provide descriptive support for a generic Aspergillus fungi or an Aspergillus terreus having any genetic inactivation of an endogenous cis-aconitic acid decarboxylase gene.
Regarding claim 4, while the provisional application provides descriptive support for deletion of an endogenous cis-aconitic acid decarboxylase gene, the provisional application does not provide descriptive support for an insertional mutation of an endogenous cis-aconitic acid decarboxylase gene.
Regarding claims 5 and 6, the provisional application fails to provides descriptive support for the limitations of these claims.
In the absence of descriptive support, claims 1-8 are considered to have an effective filing date of April 24, 2019. If the examiner has inadvertently overlooked descriptive support for the noted limitations in the provisional application, the applicant is requested to identify descriptive support in the provisional application. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 10, 2021 and June 16, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: 
Claim 5 is objected to in the recitation of “a protein having at least 80% sequence identity to SEQ ID NO: 50 or 52” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “a protein comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 50 or 52”.
Claim 6 is objected to in the recitation of “a coding sequence comprising at least 80% sequence identity to SEQ ID NO: 49, 51, 59 or 92” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “a nucleotide sequence comprising at least 80% sequence identity to the nucleotide sequence of SEQ ID NO: 49, 51, 59 or 92”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an Aspergillus pseudoterreus or an Aspergillus terreus each with a deletion of a cis-aconitic acid decarboxylase (cadA) gene and producing cis-aconitic acid, does not reasonably provide enablement for all isolated recombinant Aspergillus fungi comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification at p. 2, line 10 to p. 3, line 10, “[t]he role of cis-aconitic acid decarboxylase (cadA)…in [itaconic acid] biosynthesis in A. pseudoterreus ATCC 32359 is shown herein…Interestingly, significant amounts of aconitic acid production was detected in the cadA deletion strain but not in the other deletion strains. Based on these observations, a novel recombinant ΔcadA Aspergillus strain is provided, which can be used for aconitic acid and other organic acid production. Provided herein are isolated recombinant fungi (such as Aspergillus filamentous fungi) having a gene inactivation (also referred to herein as a gene deletion or functional deletion) of a cis-aconitic acid decarboxylase (cadA) gene (referred to herein as ΔcadA strains)…In particular examples, a ΔcadA fungi further includes an exogenous nucleic acid molecule encoding aspartate 1-decarboxylase (panD), an exogenous nucleic acid molecule encoding β-alanine-pyruvate aminotransferase (BAPAT), and an exogenous nucleic acid molecule encoding 3-hydroxypropionate dehydrogenase (HPDH). The ΔcadA fungi expressing panD, BAPAT, and HPDH can be used to produce 3-HP”. 
The breadth of the claims: The claims are drawn to an isolated recombinant Aspergillus fungus comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene.
Given a broadest reasonable interpretation, the breadth of the isolated recombinant Aspergillus fungus encompasses at least the recited genetic modification and any additional genetic modifications to the chromosome of the isolated recombinant Aspergillus fungus. As such, the phenotype of the isolated recombinant Aspergillus fungus is unlimited and encompasses isolated recombinant Aspergillus fungi that do not produce aconitic acid, e.g., non-viable isolated recombinant Aspergillus fungi.  
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
It was known in the prior art that the genus of Aspergillus comprises a diverse group of species (see Samson et al., Studies in Mycology 78:141-173, 2014, particularly p. 141, Abstract and Introduction; cited on the IDS filed on February 10, 2021) and, as supported by the reference of van der Straat et al. (Microb. Cell Fac. 13:11, 2014, 9 pages; cited on the IDS filed on February 10, 2021), not all species of Aspergillus would be expected to comprise a cadA gene and the prior art fails to provide guidance or direction regarding those species of Aspergillus that do or do not comprise a cadA gene and the prior art further fails to provide guidance or direction regarding how to use inviable isolated recombinant Aspergillus fungi as encompassed by the claims.  
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of an isolated recombinant Aspergillus fungus comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene – an Aspergillus pseudoterreus or an Aspergillus terreus each with a deletion of a cis-aconitic acid decarboxylase (cadA) gene. Other than these working examples, the specification fails to disclose any other working examples of an isolated recombinant Aspergillus fungus comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene, the specification fails to provide guidance or direction regarding those Aspergillus species that do or do not comprise a cadA gene and the specification further fails to provide guidance or direction regarding how to use non-viable isolated recombinant Aspergillus fungi as encompassed by the claims.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods for gene inactivation were known in the art at the time of the invention, it was not routine in the art to screen for all species of Aspergillus for those that do and do not express a cadA gene for genetic inactivation. It was also not routine in the art to determine how to use those Aspergilli fungi with a genetic inactivation of an endogenous a cadA gene that are inviable. 
In view of the broad scope of the claims, the lack of guidance and working examples provided in the specification, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a genus of isolated recombinant Aspergillus fungi comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene. The specification discloses an actual reduction to practice of the following representative species of the genus of claimed isolated recombinant Aspergillus fungi – an Aspergillus pseudoterreus or an Aspergillus terreus each with a deletion of a cis-aconitic acid decarboxylase (cadA) gene. Other than these disclosed representative species, the specification fails to describe any other species of the recited genus of isolated recombinant Aspergillus fungi comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene. Regarding the presence of an endogenous cadA gene in an Aspergillus fungi, it is known that not all species of Aspergilli comprise an endogenous cadA gene. For example, the reference of van der Straat et al. (Microb. Cell Fac. 13:11, 2014, 9 pages; cited on the IDS filed on February 10, 2021) discloses that Aspergillus terreus comprises an endogenous cadA gene, Aspergillus niger does not (p. 1, Abstract) and the reference of Rodrigues et al. (Fung. Genet. Biol. 138 (2020) 103367, 11 pages; cited on the IDS filed on February 10, 2021) discloses that out of 35 strains of Aspergillus tested for itaconic acid production (which itaconic acid production requires a cadA gene), 18 strains did not produce detectable amounts (p. 5, column 1). Other than Aspergillus pseudoterreus and Aspergillus terreus comprising an endogenous cadA gene, there is no disclosed or art-recognized correlation between a species of an Aspergillus fungi and the presence of an endogenous cadA gene for inactivation. In view of the relative few disclosed representative species and the high level of unpredictability regarding the presence of a cadA gene in a species of an Aspergillus fungus, one of skill in the art would not accept the disclosure of an Aspergillus pseudoterreus or an Aspergillus terreus each with a deletion of a cis-aconitic acid decarboxylase (cadA) gene as being representative of other isolated recombinant Aspergillus fungi comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene. As such, the specification, taken with the pre-existing knowledge in the art, fails to satisfy the written description requirement of 35 U.S.C. 112(a).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deng et al. (“Deletion Analysis of the Itaconic Acid Production Gene Cluster Components in Aspergillus pseudoterreus ATCC32359”, Poster presented at 40th Symposium on Biotechnology for Fuels and Chemicals, April 29-May2, 2018, Clearwater, FL; cited on the IDS filed on February 10, 2021; hereafter “Deng2018”). See MPEP 2112.III regarding a rejection under 35 U.S.C. 102/103 when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.
Claims 1, 2, 4, and 6 are drawn to an isolated recombinant Aspergillus fungus comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene.
Claim 7 is drawn to a composition comprising the isolated recombinant Aspergillus fungus of claim 1. 
Claim 8 is drawn to a kit, comprising: 
the isolated recombinant Aspergillus fungus of claim 1; and 
a medium for culturing the fungus.
Regarding claims 1, 2, and 4, the reference of Deng2018 discloses an A. pseudoterreus with a deletion in the cadA gene, which produces aconitic acid. 
Regarding claim 6, Deng2018 does not disclose the A. pseudoterreus cadA gene nucleotide sequence prior to deletion. However, the specification discloses that SEQ ID NO: 59 is an A. pseudoterreus 5’-cadA nucleic acid sequence (specification at p. 8, line 15) and SEQ ID NO: 92 is an A. pseudoterreus 3’-cadA nucleic acid sequence (specification at p. 9, line 21). Given that Deng2018 discloses an A. pseudoterreus, the cadA gene nucleotide sequence of the A. pseudoterreus of Deng2018 prior to deletion comprises a coding sequence comprising at least 80% sequence identity to SEQ ID NO: 59 or a coding sequence comprising at least 80% sequence identity to SEQ ID NO: 92.
Regarding claims 7 and 8, Deng2018 discloses growth of the Aspergillus pseudoterreus with a deletion in the cadA gene in a Riscaldati medium, which is considered to be encompassed by the “composition” of claim 7 and the “kit” of claim 8.
This anticipates claims 1, 2, 4, and 6-8 as written.  

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holdom et al. (US Patent 4,740,464; cited on the IDS filed on February 10, 2021; hereafter “Holdom”) as evidenced by Tao, L. (“Engineering the Production of Itaconic Acid in Escherichia coli”, Dissertation, Rice University, 2011; cited on Form PTO-892), Deng et al. (Appl. Microbiol. Biotechnol. 104:3981-3992, 2020; cited on the IDS filed on February 10, 2021; hereafter “Deng2020”), UniProt Database Accession Number B3IUN8 (October 2017, 2 pages; cited on the IDS filed on February 10, 2021; hereafter “UniProt B3IUN8”), and GenBank Database Accession Number AB326105 (August 2008, 2 pages; cited on the IDS filed on February 10, 2021; hereafter “GenBank AB326105”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection and see MPEP 2112.III regarding a rejection under 35 U.S.C. 102/103 when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. 
Claim 1, 3, 5, and 6 are drawn to an isolated recombinant Aspergillus fungus comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene.
Claim 7 is drawn to a composition comprising the isolated recombinant Aspergillus fungus of claim 1. 
Claim 8 is drawn to a kit, comprising: 
the isolated recombinant Aspergillus fungus of claim 1; and 
a medium for culturing the fungus.
Regarding claims 1 and 3, the reference of Holdom discloses that known strains of Aspergillus terreus produce predominantly itaconic acid, while aconitic acid does not normally accumulate and no fermentation process for the production of aconitic acid on a commercial scale has ever been developed (column 1, lines 15-45). Holdom discloses an Aspergillus terreus strain produced by mutation of an itaconic acid-producing Aspergillus terreus strain that produces predominantly aconitic acid with no detectable quantities of itaconic acid (column 2, lines 4-18). 
Holdom does not disclose the mutant Aspergillus terreus strain comprises a genetic inactivation of an endogenous cadA gene. However, for reasons that follow, the mutant Aspergillus terreus strain of Holdom has a genetic inactivation of an endogenous cadA gene. According to the evidentiary reference of Tao, the cad gene of Holdom’s mutant Aspergillus terreus strain is suspected to have become non-functional (p. 13, top). Also, according to the evidentiary reference of Deng2020 (cited in accordance with MPEP 2131.01.III), the itaconic acid biosynthetic route consists of a four-gene cluster, including cadA (p. 3982, column 1, middle) and only deletion of cadA out of the four genes of the itaconic acid gene cluster had the effect of abolishing itaconic acid production with concomitant production of aconitic acid (Figures 3b and 6a; p. 3991, column 1, top). In view of the extrinsic evidence of the references of Lin and Deng2020, the mutant Aspergillus terreus strain of Holdom has a genetic inactivation of an endogenous cadA gene.
Regarding claim 5, Holdom does not disclose the amino acid sequence encoded by the Aspergillus terreus cadA gene prior to genetic inactivation. The evidentiary reference of UniProt B3IUN8 is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence encoded by the Aspergillus terreus cadA gene is identical to SEQ ID NO: 50 of this application (see Appendix A sequence alignment). 
Regarding claim 6, Holdom does not disclose the nucleotide sequence of the Aspergillus terreus cadA gene prior to genetic inactivation. The evidentiary reference of GenBank AB326105 is cited in accordance with MPEP 2131.01.III to show that the nucleotide sequence of the Aspergillus terreus cadA gene comprises SEQ ID NO: 59 of this application (see Appendix B sequence alignment). 
Regarding claims 7 and 8, the reference of Holdom discloses a biologically pure culture of the mutant Aspergillus pseudoterreus (claims 3 and 4 of Holdom), which is considered to be encompassed by the “composition” of claim 12 and the “kit” of claim 13.
This anticipates claims 1, 3, and 5-8 as written.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holdom (supra) in view of Nielsen, J. (Appl. Microbiol. Biotechnol. 55:263-283, 2001; cited on the IDS filed on February 10, 2021; hereafter “Nielsen”), Steiger et al. (Frontiers Microbiol. 4:23, 2013, 5 pages; cited on the IDS filed on February 10, 2021; hereafter “Steiger”), and Tao (supra) and as evidenced by UniProt B3IUN8 (supra) and GenBank AB326105 (supra).
Claims 1 and 3-6 are drawn to an isolated recombinant Aspergillus fungus comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene.
Claim 7 is drawn to a composition comprising the isolated recombinant Aspergillus fungus of claim 1. 
Claim 8 is drawn to a kit, comprising: 
the isolated recombinant Aspergillus fungus of claim 1; and 
a medium for culturing the fungus.
As described above, the reference of Holdom discloses that known strains of Aspergillus terreus produce predominantly itaconic acid, while aconitic acid does not normally accumulate and no fermentation process for the production of aconitic acid on a commercial scale has ever been developed (column 1, lines 15-45). Holdom discloses an Aspergillus terreus strain produced by mutation of an itaconic acid-producing Aspergillus terreus strain that produces predominantly aconitic acid with no detectable quantities of itaconic acid (column 2, lines 4-18). 
The differences between Holdom and the claimed invention are:
Holdom does not explicitly disclose a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene as recited in claim 1, 
Holdom does not disclose the amino acid sequence encoded by the Aspergillus terreus cadA gene prior to genetic inactivation as recited in claim 5, and 
Holdom does not disclose the nucleotide sequence of the Aspergillus terreus cadA gene prior to genetic inactivation as recited in claim 6. 
The reference of Nielsen teaches that genetic engineering has enabled a far more rational approach to strain improvement that the classical approach (p. 263, column 2, top). Nielsen teaches that metabolic engineering can be used to eliminate undesired product formation by gene disruption (p. 268, Table 1, see particularly description of “Elimination or reduction of by-product formation”) and teaches gene deletion in various examples of metabolic engineering (see, e.g., p. 272, column 1, bottom and p. 275, column 2, middle). 
The reference of Steiger teaches that itaconic acid is formed by the enzymatic activity of a cis-aconitate decarboxylase (CadA) encoded by the cadA gene in A. terreus (p. 1, Abstract; Figure 1), noting that CadA activity constitutes the general pathway toward the formation of itaconic acid in nature (p. 2, column 1, bottom). According to Steiger, the activity of the CadA is crucial for the performance of the whole itaconic acid biosynthesis pathway (p. 3, column 1, bottom). Steiger teaches that the unique and crucial step in the biosynthesis pathway is the decarboxylation of cis-aconitic acid toward itaconic acid (p. 4, column 1, bottom).
The reference of Tao teaches that the cad gene of Holdom’s mutant Aspergillus terreus strain is suspected to have become non-functional and mutant Aspergillus terreus strain accumulates cis-aconitate without further degradation (p. 13, top).  
Regarding claim 5, the combination of Holdom, Nielsen, Steiger, and Tao does not disclose the amino acid sequence encoded by the Aspergillus terreus cadA gene prior to genetic inactivation. The evidentiary reference of UniProt B3IUN8 is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence encoded by the Aspergillus terreus cadA gene is identical to SEQ ID NO: 50 of this application (see Appendix A sequence alignment). 
Regarding claim 6, the combination of Holdom, Nielsen, Steiger, and Tao does not disclose the nucleotide sequence of the Aspergillus terreus cadA gene prior to genetic inactivation. The evidentiary reference of GenBank AB326105 is cited in accordance with MPEP 2131.01.III to show that the nucleotide sequence of the Aspergillus terreus cadA gene comprises SEQ ID NO: 59 of this application (see Appendix B sequence alignment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holdom, Nielsen, Steiger, and Tao to make an A. terreus with a deletion of a cadA gene and a culture thereof, which culture thereof is interpreted as being encompassed by claims 7 and 8. One would have been motivated to do this in order to genetically engineer A. terreus for production of aconitic acid because Holdom taught a desire to make an A. terreus that produces aconitic acid rather than the undesired product of itaconic acid by a classical approach, Nielsen taught genetic engineering over a classical approach to eliminate the production of an undesired product by deletion of a gene encoding an enzyme involved in the production of the undesired product, Steiger teaches CadA encoded by the cadA gene as the critical enzyme for conversion of aconitic acid to itaconic acid, and Tao taught the cad gene of Holdom’s mutant Aspergillus terreus strain is suspected to have become non-functional with the consequence of accumulating cis-aconitate without further degradation. One would have had a reasonable expectation of success to delete the cadA gene in A. terreus because Holdom already taught an A. terreus that is mutated to produce cis-aconitic acid rather than itaconic acid and Steiger acknowledges that the crucial enzyme for conversion of cis-aconitic acid to itaconic acid is CadA, which is encoded by the cadA gene in A. terreus. Therefore, the isolated recombinant Aspergillus fungus, composition, and kit of claims 1 and 3-8 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holdom (supra) in view of Nielsen (supra), Steiger (supra), and Tao (supra) and as evidenced by UniProt B3IUN8 (supra) and GenBank AB326105 (supra) as applied to claims 1 and 3-8 above, and further in view of Samson et al. (Studies in Mycology 69:39-55, 2011; cited on the IDS filed on February 10, 2021; hereafter “Samson”). 
Claim 2 is drawn to the isolated recombinant Aspergillus fungus of claim 1, wherein the Aspergillus fungus is Aspergillus pseudoterreus.
The relevant teachings of Holdom, Nielsen, and Steiger and evidentiary references UniProt B3IUN8 and GenBank AB326105 as applied to claims 1 and 3-8 are set forth above. 
The combination of prior art does not teach or suggest Aspergillus pseudoterreus.
The reference of Samson teaches that Aspergillus pseudoterreus is formerly known as an Aspergillus terreus NRRL 4017 (p. 39, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holdom, Nielsen, Steiger, and Samson to use Aspergillus terreus NRRL 4017 (i.e., Aspergillus pseudoterreus) for deletion of a cadA gene. One would have been motivated to do this in order to genetically engineer Aspergillus terreus NRRL 4017 (i.e., Aspergillus pseudoterreus) for production of aconitic acid. One would have had a reasonable expectation of success to use Aspergillus terreus NRRL 4017 (i.e., Aspergillus pseudoterreus) for deletion of a cadA gene because Samson taught that Aspergillus pseudoterreus is formerly known as an Aspergillus terreus NRRL 4017, Holdom already taught an A. terreus that is mutated to produce cis-aconitic acid rather than itaconic acid and Steiger acknowledges that the crucial enzyme for conversion of cis-aconitic acid to itaconic acid is CadA, which is encoded by the cadA gene in A. terreus. Therefore, the isolated recombinant Aspergillus fungus of claim 2 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, and 12 of U.S. Patent No. 10,947,548 B2 (cited on the IDS filed on June 16, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of this application are anticipated by claims 1-6, 11, and 12, respectively, of the patent.

Conclusion
Status of the claims:
Claims 1-12 are pending.
Claims 9-12 are withdrawn from consideration.
Claims 1-8 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A

CAD_ASPTE
ID   CAD_ASPTE               Reviewed;         490 AA.
AC   B3IUN8;
DT   24-JUL-2013, integrated into UniProtKB/Swiss-Prot.
DT   02-SEP-2008, sequence version 1.
DT   11-DEC-2019, entry version 29.
DE   RecName: Full=Cis-aconitate decarboxylase;
DE            Short=CAD;
DE            EC=4.1.1.6;
DE   AltName: Full=Aconitate decarboxylase;
DE   AltName: Full=Cis-aconitic acid decarboxylase;
GN   Name=cad1;
OS   Aspergillus terreus.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Eurotiomycetes;
OC   Eurotiomycetidae; Eurotiales; Aspergillaceae; Aspergillus.
OX   NCBI_TaxID=33178;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], PROTEIN SEQUENCE OF 10-19; 55-60; 76-82;
RP   398-405 AND 458-472, FUNCTION, AND CATALYTIC ACTIVITY.
RC   STRAIN=IFO 6365;
RX   PubMed=18584171; DOI=10.1007/s00253-008-1523-1;
RA   Kanamasa S., Dwiarti L., Okabe M., Park E.Y.;
RT   "Cloning and functional characterization of the cis-aconitic acid
RT   decarboxylase (CAD) gene from Aspergillus terreus.";
RL   Appl. Microbiol. Biotechnol. 80:223-229(2008).
RN   [2]
RP   BIOTECHNOLOGY.
RX   PubMed=16747058; DOI=10.1042/bj0331488;
RA   Calam C.T., Oxford A.E., Raistrick H.;
RT   "Studies in the biochemistry of micro-organisms: Itaconic acid, a metabolic
RT   product of a strain of Aspergillus terreus Thom.";
RL   Biochem. J. 33:1488-1495(1939).
CC   -!- FUNCTION: Involved in the production of itaconic acid, a soluble
CC       unsaturated dicarboxylic acid mainly produced from sugars.
CC       {ECO:0000269|PubMed:18584171}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=cis-aconitate + H(+) = CO2 + itaconate; Xref=Rhea:RHEA:15253,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:16383, ChEBI:CHEBI:16526,
CC         ChEBI:CHEBI:17240; EC=4.1.1.6;
CC         Evidence={ECO:0000269|PubMed:18584171};
CC   -!- SUBCELLULAR LOCATION: Mitochondrion {ECO:0000250}.
CC   -!- BIOTECHNOLOGY: A.terreus has been used for the industrial production of
CC       itaconic acid because of its high production rate. Itaconic acid is
CC       used as a monomer to form polymers that are widely used as raw
CC       materials for latex, synthetic resins, adhesives, paint, and additives
CC       for acrylic resin fibers and paper. It is also used as an acidulant and
CC       for the pH adjustment of foods. {ECO:0000269|PubMed:16747058}.
CC   -!- SIMILARITY: Belongs to the PrpD family. {ECO:0000305}.
DR   EMBL; AB326105; BAG49047.1; -; Genomic_DNA.
DR   PRIDE; B3IUN8; -.
DR   eggNOG; COG2079; LUCA.
DR   HOGENOM; HOG000267405; -.
DR   BioCyc; MetaCyc:MONOMER-13632; -.
DR   BRENDA; 4.1.1.6; 536.
DR   GO; GO:0005739; C:mitochondrion; IEA:UniProtKB-SubCell.
DR   GO; GO:0047613; F:aconitate decarboxylase activity; IEA:UniProtKB-EC.
DR   Gene3D; 1.10.4100.10; -; 1.
DR   InterPro; IPR036148; MmgE/PrpD_sf.
DR   InterPro; IPR042183; MmgE/PrpD_sf_1.
DR   InterPro; IPR005656; MmgE_PrpD.
DR   PANTHER; PTHR16943; PTHR16943; 1.
DR   Pfam; PF03972; MmgE_PrpD; 1.
DR   SUPFAM; SSF103378; SSF103378; 1.
PE   1: Evidence at protein level;
KW   Direct protein sequencing; Lyase; Mitochondrion.
FT   CHAIN           1..490
FT                   /note="Cis-aconitate decarboxylase"
FT                   /id="PRO_0000422959"
SQ   SEQUENCE   490 AA;  52754 MW;  AF1458CEAE0B655A CRC64;

  Query Match             100.0%;  Score 2548;  DB 1;  Length 490;
  Best Local Similarity   100.0%;  
  Matches  490;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTKQSADSNAKSGVTSEICHWASNLATDDIPSDVLERAKYLILDGIACAWVGARVPWSEK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTKQSADSNAKSGVTSEICHWASNLATDDIPSDVLERAKYLILDGIACAWVGARVPWSEK 60

Qy         61 YVQATMSFEPPGACRVIGYGQKLGPVAAAMTNSAFIQATELDDYHSEAPLHSASIVLPAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YVQATMSFEPPGACRVIGYGQKLGPVAAAMTNSAFIQATELDDYHSEAPLHSASIVLPAV 120

Qy        121 FAASEVLAEQGKTISGIDVILAAIVGFESGPRIGKAIYGSDLLNNGWHCGAVYGAPAGAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAASEVLAEQGKTISGIDVILAAIVGFESGPRIGKAIYGSDLLNNGWHCGAVYGAPAGAL 180

Qy        181 ATGKLLGLTPDSMEDALGIACTQACGLMSAQYGGMVKRVQHGFAARNGLLGGLLAHGGYE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATGKLLGLTPDSMEDALGIACTQACGLMSAQYGGMVKRVQHGFAARNGLLGGLLAHGGYE 240

Qy        241 AMKGVLERSYGGFLKMFTKGNGREPPYKEEEVVAGLGSFWHTFTIRIKLYACCGLVHGPV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AMKGVLERSYGGFLKMFTKGNGREPPYKEEEVVAGLGSFWHTFTIRIKLYACCGLVHGPV 300

Qy        301 EAIENLQGRYPELLNRANLSNIRHVHVQLSTASNSHCGWIPEERPISSIAGQMSVAYILA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EAIENLQGRYPELLNRANLSNIRHVHVQLSTASNSHCGWIPEERPISSIAGQMSVAYILA 360

Qy        361 VQLVDQQCLLSQFSEFDDNLERPEVWDLARKVTSSQSEEFDQDGNCLSAGRVRIEFNDGS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VQLVDQQCLLSQFSEFDDNLERPEVWDLARKVTSSQSEEFDQDGNCLSAGRVRIEFNDGS 420

Qy        421 SITESVEKPLGVKEPMPNERILHKYRTLAGSVTDESRVKEIEDLVLGLDRLTDISPLLEL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SITESVEKPLGVKEPMPNERILHKYRTLAGSVTDESRVKEIEDLVLGLDRLTDISPLLEL 480

Qy        481 LNCPVKSPLV 490
              ||||||||||
Db        481 LNCPVKSPLV 490
                                                                                                                                                                                            

APPENDIX B

AB326105
LOCUS       AB326105                2206 bp    DNA     linear   PLN 05-AUG-2008
DEFINITION  Aspergillus terreus CAD1 gene for cis-aconitic acid decarboxylase,
            complete cds.
ACCESSION   AB326105
VERSION     AB326105.1
KEYWORDS    .
SOURCE      Aspergillus terreus
  ORGANISM  Aspergillus terreus
            Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina;
            Eurotiomycetes; Eurotiomycetidae; Eurotiales; Aspergillaceae;
            Aspergillus.
REFERENCE   1
  AUTHORS   Kanamasa,S., Dwiarti,L., Okabe,M. and Park,E.Y.
  TITLE     Cloning and functional characterization of the cis-aconitic acid
            decarboxylase (CAD) gene from Aspergillus terreus
  JOURNAL   Appl. Microbiol. Biotechnol. 80 (2), 223-229 (2008)
   PUBMED   18584171
REFERENCE   2  (bases 1 to 2206)
  AUTHORS   Kanamasa,S., Dwiarti,L., Okabe,M. and Park,E.Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUN-2007) Contact:Shin Kanamasa Japan Science and
            Technology Agency, JST Innovation Satellite Shizuoka; 836 Ohya,
            Suruga-ku, Shizuoka, Shizuoka 422-8529, Japan URL
            :http://www.agr.shizuoka.ac.jp/c/biotech/park/index.htm
FEATURES             Location/Qualifiers
     source          1..2206
                     /organism="Aspergillus terreus"
                     /mol_type="genomic DNA"
                     /strain="IFO 6365"
                     /db_xref="taxon:33178"
     gene            483..2011
                     /gene="CAD1"
     CDS             join(483..725,782..2011)
                     /gene="CAD1"
                     /EC_number="4.1.1.6"
                     /codon_start=1
                     /product="cis-aconitic acid decarboxylase"
                     /protein_id="BAG49047.1"
                     /translation="MTKQSADSNAKSGVTSEICHWASNLATDDIPSDVLERAKYLILD
                     GIACAWVGARVPWSEKYVQATMSFEPPGACRVIGYGQKLGPVAAAMTNSAFIQATELD
                     DYHSEAPLHSASIVLPAVFAASEVLAEQGKTISGIDVILAAIVGFESGPRIGKAIYGS
                     DLLNNGWHCGAVYGAPAGALATGKLLGLTPDSMEDALGIACTQACGLMSAQYGGMVKR
                     VQHGFAARNGLLGGLLAHGGYEAMKGVLERSYGGFLKMFTKGNGREPPYKEEEVVAGL
                     GSFWHTFTIRIKLYACCGLVHGPVEAIENLQGRYPELLNRANLSNIRHVHVQLSTASN
                     SHCGWIPEERPISSIAGQMSVAYILAVQLVDQQCLLSQFSEFDDNLERPEVWDLARKV
                     TSSQSEEFDQDGNCLSAGRVRIEFNDGSSITESVEKPLGVKEPMPNERILHKYRTLAG
                     SVTDESRVKEIEDLVLGLDRLTDISPLLELLNCPVKSPLV"

  Query Match             100.0%;  Score 987;  DB 181;  Length 2206;
  Best Local Similarity   100.0%;  
  Matches  987;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTTGTAGCAGCGTAAACACATGGATAGTTAAATAATCGGATGTACACCCACTGTTGGAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        330 GGTTGTAGCAGCGTAAACACATGGATAGTTAAATAATCGGATGTACACCCACTGTTGGAA 389

Qy         61 ATGACGGGGGCCTACAACACGAGATTATCTGATCCAATTTCTGTTCGTTGGCATTCTATC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        390 ATGACGGGGGCCTACAACACGAGATTATCTGATCCAATTTCTGTTCGTTGGCATTCTATC 449

Qy        121 ATTCGCAGCGAAAATTGTCCTATTAAATTGACCATGACCAAACAATCTGCGGACAGCAAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        450 ATTCGCAGCGAAAATTGTCCTATTAAATTGACCATGACCAAACAATCTGCGGACAGCAAC 509

Qy        181 GCAAAGTCAGGAGTTACGTCCGAAATATGTCATTGGGCATCCAACCTGGCCACTGACGAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        510 GCAAAGTCAGGAGTTACGTCCGAAATATGTCATTGGGCATCCAACCTGGCCACTGACGAC 569

Qy        241 ATCCCTTCGGACGTATTAGAAAGAGCAAAATACCTTATTCTCGACGGTATTGCATGTGCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        570 ATCCCTTCGGACGTATTAGAAAGAGCAAAATACCTTATTCTCGACGGTATTGCATGTGCC 629

Qy        301 TGGGTTGGTGCAAGAGTGCCTTGGTCAGAGAAGTATGTTCAGGCAACGATGAGCTTTGAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        630 TGGGTTGGTGCAAGAGTGCCTTGGTCAGAGAAGTATGTTCAGGCAACGATGAGCTTTGAG 689

Qy        361 CCGCCGGGGGCCTGCAGGGTGATTGGATATGGACAGGTAAATTTTATTCACTCTAGACGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        690 CCGCCGGGGGCCTGCAGGGTGATTGGATATGGACAGGTAAATTTTATTCACTCTAGACGG 749

Qy        421 TCCACAAAGTATACTGACGATCCTTCGTATAGAAACTGGGGCCTGTTGCAGCAGCCATGA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        750 TCCACAAAGTATACTGACGATCCTTCGTATAGAAACTGGGGCCTGTTGCAGCAGCCATGA 809

Qy        481 CCAATTCCGCTTTCATACAGGCTACGGAGCTTGACGACTACCACAGCGAAGCCCCCCTAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        810 CCAATTCCGCTTTCATACAGGCTACGGAGCTTGACGACTACCACAGCGAAGCCCCCCTAC 869

Qy        541 ACTCTGCAAGCATTGTCCTTCCTGCGGTCTTTGCAGCAAGTGAGGTCTTAGCCGAGCAGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        870 ACTCTGCAAGCATTGTCCTTCCTGCGGTCTTTGCAGCAAGTGAGGTCTTAGCCGAGCAGG 929

Qy        601 GCAAAACAATTTCCGGTATAGATGTTATTCTAGCCGCCATTGTGGGGTTTGAATCTGGCC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        930 GCAAAACAATTTCCGGTATAGATGTTATTCTAGCCGCCATTGTGGGGTTTGAATCTGGCC 989

Qy        661 CACGGATCGGCAAAGCAATCTACGGATCGGACCTCTTGAACAACGGCTGGCATTGTGGAG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        990 CACGGATCGGCAAAGCAATCTACGGATCGGACCTCTTGAACAACGGCTGGCATTGTGGAG 1049

Qy        721 CTGTGTATGGCGCTCCAGCCGGTGCGCTGGCCACAGGAAAGCTCCTCGGTCTAACTCCAG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1050 CTGTGTATGGCGCTCCAGCCGGTGCGCTGGCCACAGGAAAGCTCCTCGGTCTAACTCCAG 1109

Qy        781 ACTCCATGGAAGATGCTCTCGGAATTGCGTGCACGCAAGCCTGTGGTTTAATGTCGGCGC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1110 ACTCCATGGAAGATGCTCTCGGAATTGCGTGCACGCAAGCCTGTGGTTTAATGTCGGCGC 1169

Qy        841 AATACGGAGGCATGGTAAAGCGTGTGCAACACGGATTCGCAGCGCGTAATGGTCTTCTTG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1170 AATACGGAGGCATGGTAAAGCGTGTGCAACACGGATTCGCAGCGCGTAATGGTCTTCTTG 1229

Qy        901 GGGGACTGTTGGCCCATGGTGGGTACGAGGCAATGAAAGGTGTCCTGGAGAGATCTTACG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1230 GGGGACTGTTGGCCCATGGTGGGTACGAGGCAATGAAAGGTGTCCTGGAGAGATCTTACG 1289

Qy        961 GCGGTTTCCTCAAGATGTTCACCAAGG 987
              |||||||||||||||||||||||||||
Db       1290 GCGGTTTCCTCAAGATGTTCACCAAGG 1316